Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendment incorporate the allowable subject matter of canceled claim 5 by narrowing the independent claims to follow encompass the scope of canceled claims 4 and 5.
The prior art does not disclose or suggest: “the complexity estimation unit estimates the estimated complexity of the encoding object picture by multiplying a ratio of the complexity history of the encoded picture immediately preceding the encoding object picture to the estimated complexity history of the encoded picture immediately preceding the encoding object picture by the complexity history of the same picture type as the picture type of the encoding object picture.”  	While Shindo, US 2006/0093032 A1, suggests calculating a complexity estimate for a current frame by using a code amount and the average quantization steps size of a just encoded frame ([0079]), and Togita independently suggests to use the estimated complexity of an immediately preceding frame ([0079]-[0082]), there is no teaching or suggestion to multiply a ratio of these two terms by the complexity history of a same picture type, as claimed in claim 5.  Shindo also discloses in the background ([0011]) that a prior art Japanese application, 10-164577/1998, discloses that a ratio between average past-frame complexity for a given frame type and the complexity of the last frame of that type is used to decide a code amount for the next frame.  However there is no disclosure of multiplying a ratio complexity history of a picture immediately preceding a current picture to its estimated complexity history by the complexity history of the picture type of the current picture. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.